 Date Signed:
 April 4, 2019




                 IN THE UNITED STATES BANKRUPTCY COURT

                        FOR THE DISTRICT OF HAWAII

In re                                      Case No. 14-01353
                                           (Chapter 7)
YOUNG HUI KIM,
                    Debtor.

JULIA RIIHIMAKI,                           Adversary Proceeding No. 15-90001
                    Plaintiff,
        vs.

YOUNG HUI KIM; GLORY OF GOD                HEARING
PRESBYTERIAN CHURCH;
PACIFIC EAGLE REALTY LLC;                  Date: March 29, 2019
RICHARD SANG KIM, ROBERT A.                Time: 10:00 AM
SHIRD, YOUNG IM SHIRD;                     Judge: The Honorable
DANIEL TAE HWA KIM; I SUN                         Robert J. Faris
HWANG; MARIA OTAKE; ET AL.
                    Defendants.
                                           Related Docket Nos. 428 and 429

         FINDINGS OF FACT; CONCLUSIONS OF LAW AND ORDER
         GRANTING MTION FOR DEFAULT JUDGMENT AGAINST
            DEFENDANTS I SUN HWANG AND MARIA OTAKE




                                       1

 U.S. Bankruptcy Court - Hawaii #15-90001 Dkt # 435 Filed 04/04/19 Page 1 of 14
      Plaintiff’s Motion for Entry of Default Judgment Against Defendants I Sun

Hwang and Maria Otake (the “Motion”), filed February 27, 2019, came on for

hearing on March 29, 2019 (the “Hearing”) before the Honorable Robert J. Faris,

United States Bankruptcy Judge. Ronald T. Ogomori, Esq. appeared on behalf of

Plaintiff. No other parties or persons appeared at the Hearing. There was no

opposition filed in response to the Motion.

      The Court has read the Motion, and the Memorandum, Declarations and

Exhibits filed therewith, has considered the records and files in this Proceeding and

the above-captioned Bankruptcy Case, and has the heard the responses and

representations by counsel at the Hearing. After due and careful consideration and

for good cause, the Court makes the following findings of fact; conclusions of law

and order:

                              FINDINGS OF FACT

      1.     Defendant Church is a Hawaii non-profit corporation. Reverend Kim

was the founder, a member of the Board of Directors, and the President of

Defendant Church.

      2.     On or about April 21, 2011, Defendant Church executed a Promissory

Note (the “Hwang Note”) in the principal amount of $90,000.00 in favor of

Defendant I Sun Hwang (“Hwang”). The Hwang Note was signed by Reverend

Kim as its President.


                                          2

U.S. Bankruptcy Court - Hawaii #15-90001 Dkt # 435 Filed 04/04/19 Page 2 of 14
      3.     Contemporaneously with the Hwang Note, Defendant Church, as

mortgagor, executed a Mortgage of certain real property located at 59-006

Kamehameha Highway, Haleiwa, Hawaii 96712 (the “Haleiwa Property”) in

favor of Defendant Hwang, as mortgagee (the “Hwang Mortgage”), to secure the

Hwang Note. The Hwang Mortgage was signed by Reverend Kim for Defendant

Church as its President. The Hwang Mortgage was recorded on April 21, 2011 in

the Land Court of the State of Hawaii as Document No.4067304 on Certificate No.

1,002,238.

      4.     Also, on or about April 21, 2011, Defendant Church executed a

Promissory Note (the “Otake Note”) in the principal amount of $55,000.00 in

favor of Defendant Maria Otake (“Otake”). The Otake Note was signed by

Reverend Kim as its President.

      5.     Contemporaneously with the Otake Note, Defendant Church, as

mortgagor, executed a Mortgage of the Haleiwa Property in favor of Defendant

Otake, as mortgagee (the “Otake Mortgage”), to secure the Otake Note. The

Otake Mortgage was signed by Reverend Kim for Defendant Church as its

President. The Otake Mortgage was recorded on April 21, 2011 in the Land Court

of the State of Hawaii as Document No.4067305 on Certificate No. 1,002,238.

      6.     Defendant Church was the only maker of the Hwang and Otake Notes.




                                        3

U.S. Bankruptcy Court - Hawaii #15-90001 Dkt # 435 Filed 04/04/19 Page 3 of 14
      7.       The Hwang and Otake Mortgages only secured the purported

indebtedness of Defendant Church and not the indebtedness of any other party.

      8.       Notwithstanding the contrary recitations in the Hwang and Otake

Notes and Mortgages, Defendant Church did not receive any consideration, of any

kind, for the Hwang and Otake Notes and Mortgages.

      9.       In or about January 2012, Defendant Church conveyed its title to the

Haleiwa Property to Plaintiff Julia Riihimaki (“Plaintiff” or “Mrs. Riihimaki”).

      10.      In or about February 2013 and again in November 2013, James T.

Lee, Esq. (“Attorney Lee”), representing Defendants Hwang and Otake, informed

Ronald K.K. Sakimura, Esq. (“Mr. Sakimura”), an attorney for Mrs. Riihimaki, of

the intention of Attorney Lee to foreclose the Hwang and Otake Mortgages on the

Haleiwa Property.

      11.      In or about January 2015, Plaintiff filed the Complaint in this

Proceeding against various defendants, including Defendants Hwang and Otake.

The claims against Defendants Hwang and Otake are set forth in Court VI

(misnumbered) of the Complaint. Paragraph 331 of the Complaint alleged in

relevant part as follows:

            The Hwang and Otake Mortgages are each invalid, null, void and
            of no legal effect, and do not constitute a lien against or
            encumbrance of the Haleiwa Property, and do not convey any
            right, title or interest in or to the Haleiwa Property because, among
            other things, Defendant Church did not receive any consideration
            for granting the Mortgages.
                                            4

U.S. Bankruptcy Court - Hawaii #15-90001 Dkt # 435 Filed 04/04/19 Page 4 of 14
      12.      In the Prayer for Relief of the Complaint, Plaintiff prayed for the

following relief against Defendants Hwang and Otake:

            For judgment declaring the Hwang Mortgage, the Otake Mortgage
            and the Shirds Mortgage (the “2011 Haleiwa Mortgages”) are
            invalid, null, void, and of no legal effect and do not constitute a
            lien against or an encumbrance of the Haleiwa Property; and
            ordering the holders of the 2011 Haleiwa Mortgages to forthwith
            execute and record a release of each of such Mortgages.

      13.      With respect to entry of final judgment by this Court, Paragraph 4 of

the Complaint alleged:

            Defendants also consent to the entry of final orders and judgments
            by this Court as to non-core issues.

      14.      The Complaint and Summons were duly served on Defendants Hwang

and Otake at their respective residences.

      15.      The Summons notified Defendants Hwang and Otake, in large bold

capitalized type, as follows:

            IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR
            FAILURE WILL BE DEEMED TO BE YOUR CONSENT TO
            ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT
            AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST
            YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.

      16.      After the Complaint and Summons were served on Defendants Hwang

and Otake, Attorney Lee contacted Mr. Sakimura and said that he was representing

Defendants Hwang and Otake in this Proceeding.

      17.      Attorney Lee attended and participated in the Rule 26(f) discovery

planning conference held by the counsel on or about March 2, 2015.
                                            5

U.S. Bankruptcy Court - Hawaii #15-90001 Dkt # 435 Filed 04/04/19 Page 5 of 14
      18.   At or about that time, Attorney Lee informed Mr. Sakimura that

Defendants Hwang and Otake did not give Defendant Church any consideration for

the Hwang and Otake Notes and Mortgages.

      19.   Shortly thereafter, Attorney Lee and Mr. Sakimura agreed, on behalf

of their respective clients, that if Defendants Hwang and Otake voluntarily released

their Mortgages, they would be dismissed from the Adversary Proceeding.

      20.   A few days later, on or about March 16, 2015, Mr. Sakimura sent to

Attorney Lee Releases of Mortgage and Stipulations for Dismissal to be executed

by Defendants Hwang and Otake and him.

      21.   Several days after March 16, 2015, Attorney Lee informed Mr.

Sakimura that Defendants Hwang and Otake decided not execute the Releases.

Attorney Lee also said that he no longer represented Defendants Hwang and Otake

in the Adversary Proceeding.

      22.   Defendants Hwang and Otake did not ever file an answer to the

Complaint or otherwise plead or defend in this Proceeding.

      23.   Entry of default was duly entered against Defendants Hwang and

Otake by the Clerk of this Court on March 27, 2015.

      24.   Notice of the Entry of Default was duly served on Defendants Hwang

and Otake. They did not file any objection to the Entry of Default against them,




                                         6

U.S. Bankruptcy Court - Hawaii #15-90001 Dkt # 435 Filed 04/04/19 Page 6 of 14
even though nearly four years has now passed after they were served with notice of

the Entry of Default.

      25.    This Proceeding has been pending against Defendants Hwang and

Otake for more than four years. Repeatedly over the past four years, many notices,

pleadings and other records in this Proceeding have been served on Defendants

Hwang and Otake at their respective residences. Defendants Hwang and Otake

know that the Proceeding is active and remains pending against them.

      26.    The inference I draw from the actions and inaction of Defendants

Hwang and Otake during the last four years is that they knowingly have chosen to

allow judgment to be entered against them for the relief requested by Plaintiff in

this Proceeding.

      27.    There are no state court proceedings between Mrs. Riihimaki and

Defendants Hwang and Otake.

                             CONCLUSIONS OF LAW

      1.     This Court has “related to” subject matter jurisdiction, pursuant to 28

U.S.C. §1334(b), over the claims by Plaintiff against Defendants Hwang and Otake

in the Complaint. At the time the Complaint was filed, the relief requested against

Defendants Hwang and Otake conceivably might have affected the distribution to

creditors in the above-captioned Bankruptcy Case.




                                          7

U.S. Bankruptcy Court - Hawaii #15-90001 Dkt # 435 Filed 04/04/19 Page 7 of 14
      2.    Defendants Hwang and Otake have consented, by implication, to

entry by this Court of a final judgment on the claims against them.

The Hwang and Otake Notes and Mortgages are Invalid

      3.    In Hawaii, contractual promises and agreements, such as promissory

notes and mortgages, are not valid where no consideration was given. Ortez v.

Bargas, 29 Haw. 548, 552 (Haw. 1927) (failure of consideration for a promissory

note constitutes a good defense); Lee Hop v. Nakuina, 27 Haw. 286, 292 (Haw.

1923) (option contract not enforceable because no consideration); Kam Chin Chun

Ming v. Kam Hee Ho, 45 Haw. 521, 371 P.2d 379, 403 (Haw. 1962)(family

settlement agreement not binding where no consideration given); Hirokawa v. Abe,

29 Haw. 228, 229-231 (Haw. 1926) (promissory note with no consideration is not

binding); Rapozo v. Keliinoi, 27 Haw. 763, 768-769 (Haw. 1924) (modification of

promissory note without consideration is not binding).

      4.    This is true even where the instrument expressly recites consideration

but no consideration was given in fact. Ortez v. Bargas, 29 Haw. 548, 552 (Haw.

1927).

      5.    Accordingly, the Hwang and Otake Promissory Notes are not valid

because Defendant Church did not receive any consideration of any kind for the

Promissory Notes.




                                         8

U.S. Bankruptcy Court - Hawaii #15-90001 Dkt # 435 Filed 04/04/19 Page 8 of 14
      6.     Likewise, the Hwang and Otake Mortgages are not valid because

Defendant Church did not receive consideration of any kind for the Mortgages.

Declaratory Relief Is Appropriate Pursuant to 28 U.S.C. Section 2201

      7.     An “actual controversy”, within the meaning of 28 U.S.C. Section

2201, exists between Mrs. Riihimaki on the one hand and Defendants Hwang and

Otake on the other about the invalidity of the Hwang and Otake Notes and

Mortgages.

      8.     The controversy is substantial. The liens of the Hwang and Otake

Mortgages, if valid, substantially diminishes the equity value of Mrs. Riihimaki’s

title to the Haleiwa Property. The controversy is real and has not disappeared. The

Mortgages are recorded against the Haleiwa Property. Defendants Hwang and

Otake have not voluntarily released the Mortgages.

      9.     Granting declaratory relief requested in this case serves the useful

purpose of resolving the actual, real and immediate dispute about the validity of

the Mortgages. Plaintiff seeks to resolve all related claims in a single proceeding

and Defendants Hwang and Otake do not object to the grant of relief by this Court.

No needless determinations of state law issues are required. The claims against

Defendants Hwang and Otake only presents the issue of the validity of their

Mortgages. Forum shopping, duplicative litigation, unjust res judicata advantage,




                                          9

U.S. Bankruptcy Court - Hawaii #15-90001 Dkt # 435 Filed 04/04/19 Page 9 of 14
and entangling federal and state court systems are not issues in this case. There are

no state court proceeding between Plaintiff and Defendants Hwang and Otake.

Granting Default Judgment under Rule 55(b) is Appropriate

      10.     The procedural requirements have been satisfied for granting Rule

55(b) default judgment against Defendants Hwang and Otake in this Proceeding.

This Court has subject matter jurisdiction and this Court has personal jurisdiction

over Defendants Hwang and Otake. The Complaint and Summons were duly

served on them and they did not answer or otherwise plead or defend. Entry of

Default was duly entered. Defendants Hwang and Otake are not minor or

incompetent persons. The are not members of the United States military on active

duty. Plaintiff’s Motion, and the Notice of Hearing of the Motion, were duly

served on Defendants Hwang and Otake.

      11.     Granting default judgment against Defendants Hwang and Otake are

clearly supported by the factors listed in Eitel v. McCool, 782 F.2d 1470 (9th Cir.,

1986).

      12.     The first Eitel factor (prejudice to Plaintiff) favors entry of default

judgment. Plaintiff cannot force Defendants Hwang and Otake to appear in this

Proceeding. If default judgment is not entered, plaintiff will be unjustly prejudiced

by the refusal by Defendants Hwang and Otake to plead or otherwise defend in this

Proceeding.


                                           10

U.S. Bankruptcy Court - Hawaii #15-90001 Dkt # 435 Filed 04/04/19 Page 10 of 14
        13.   The second Eitel factor (merits of the claim) strongly favors entry of

default judgment. It is undisputed that no consideration of any kind was given to

Defendant Church for the Hwang and Otake Notes and Mortgages. Under Hawaii

law, the Notes and Mortgages are invalid because no consideration was given for

them.

        14.   The third Eitel factor (sufficiency of the complaint) also favors entry

of default judgment. The Complaint sufficiently sets forth and gives notice of the

allegations of Plaintiff’s claims against Defendants Hwang and Otake, including

the reasons for the claim. Furthermore, the Complaint clearly gives notice of the

specific relief requested against Defendants Hwang and Otake.

        15.   The fourth Eitel factor (amount of money at stake) also favors entry of

default judgment. As a practical matter, from the perspective of Defendants

Hwang and Otake, the amount of money actually at stake was not enough to cause

them to defend the validity of the Mortgages.

        16.   The fifth Eitel factor (possibility of factual dispute) also favors entry

of default judgment. The material allegations of the Complaint are admitted and

the declarations, exhibits and other evidence submitted with the Motion support the

Complaint.

        17.   The sixth Eitel factor (excusable neglect) strongly favors entry of

default judgment. It is clear to the Court, based on the evidence presented and the


                                           11

U.S. Bankruptcy Court - Hawaii #15-90001 Dkt # 435 Filed 04/04/19 Page 11 of 14
facts and circumstances of this matter, the failure of Defendants Hwang and Otake

to answer the Complaint was not caused by any excusable neglect. Rather, they

have knowingly chosen to allow the Court to enter judgment against them for the

relief requested by Plaintiff.

      18.    The seventh Eitel factor (decision on the merits) is neutral.

Defendants Hwang and Otake neutralized the policy favoring a decision on the

merits by failing to answer and defend in this Proceeding.

      To the extent that any finding of fact is construed to be a conclusion of law,

it is hereby adopted as such. To the extent that any conclusion of law is construed

to be a finding of fact, it is hereby adopted as such.

                                       ORDER

      A.     Based on the foregoing findings and conclusions, Plaintiff’s Motion is

hereby GRANTED in its entirety.

      B.     Plaintiff shall submit, for entry by the Court, a separate default

judgment granting declaratory relief under 28 U.S.C. section 2201 declaring that

declaring the Hwang Mortgage and the Otake Mortgage are invalid, null, void, and

of no legal effect and do not constitute a lien against or an encumbrance of the

Haleiwa Property.

      C.     Defendants Hwang and Otake are hereby ordered to execute and

deliver to the attorneys for Plaintiff, within 30 days after the date of this Order, a


                                           12

U.S. Bankruptcy Court - Hawaii #15-90001 Dkt # 435 Filed 04/04/19 Page 12 of 14
Release of their respective Mortgages, in a recordable form and substance

satisfactory to Plaintiff.

       D.     In the event that Defendants Hwang and Otake, or either them, shall

fail to timely execute and deliver such Release of Mortgage, and that circumstance

shall be set forth in a declaration of counsel filed with the Court, the Clerk of the

Court shall execute the unexecuted Release, or Releases, for and on behalf of the

releasor identified in the Release. The execution of the Release by the Clerk of the

Court shall be binding for all purposes on the releasor and shall be effective for all

purposes as if the releasor had executed the Release herself.



 - - - END FINDINGS OF FACT; CONCLUSIONS OF LAW AND ORDER
        GRANTING MTION FOR DEFAULT JUDGMENT AGAINST
         DEFENDANTS I SUN HWANG AND MARIA OTAKE - - -




Submitted by:

RONALD T. OGOMORI             #5850-0
rogomori@ogomorilaw.com
Executive Centre
1088 Bishop Street, Suite 4100, PH-2
Honolulu, Hawaii 96813
Telephone: (808) 695-4240
                                          13

U.S. Bankruptcy Court - Hawaii #15-90001 Dkt # 435 Filed 04/04/19 Page 13 of 14
RONALD K.K. SAKIMURA #1646-0
sakilaw@lava.net
335 Merchant Street #2516
Honolulu, Hawaii 96804-0413
Telephone: (808) 347-7297
Attorneys for Plaintiff JULIA RIIHIMAKI




                                      14

U.S. Bankruptcy Court - Hawaii #15-90001 Dkt # 435 Filed 04/04/19 Page 14 of 14
